In an application for reargument plaintiff insists that, as the rules and regulations adopted by the railroad and warehouse commission were adopted pursuant to statutory authority, therefore it is the duty of the court to take judicial notice of them. Although it does not appear that this claim was made in the court below, plaintiff's contention is doubtless correct. 23 C.J. 99. We have examined these rules and regulations and concur in the view of the learned trial court that they do not apply here for the reason that they provide that "the rebuilding or replacement of existing construction will not be required unless in specific cases it can be shown that the existing construction is of such a nature as to create a hazard or cause interference with service."
Reargument denied. *Page 613